DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15 and 20 are objected to because of the following informalities:  Leakage currents of 1E-3 A and 1*10-9 A should be mA and nA.  Appropriate correction is required.
Claim 13 should depend on Claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew, US 2022/0238325 in view of Mallikarjunan, US 2015/0014823.
Regarding Claim 1, Agnew teaches a method of depositing a film, the method comprising: 
exposing a surface to a silicon precursor and nitrous oxide (N2O) at a temperature greater than or equal 200oC and at a pressure of less than or equal to 300 Torr to form a conformal silicon-containing film on the surface, the conformal silicon-containing film having a breakdown voltage of greater than 8 MV/cm (paragraph 58, Fig. 10) and a leakage current of less than 1 nA/cm2 at 2MV/cm in paragraphs 10, 58, 67, 76, 84 and 87.  
Agnew fails to teach a breakdown voltage of greater than 8 MV/cm at a leakage current of 1 mA/cm2.
Mallikarjunan teaches a silicon oxide film prepared by a similar method as that of Agnew wherein the breakdown voltages against leakage currents are plotted in Figs. 5, 8 and 10 wherein the leakage current is even less than 1 mA/cm2 at a breakdown voltage of greater than 8 MV/cm for the benefit of depositing of high quality films with optimal properties in paragraph 27.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Agnew’s film with a breakdown voltage of greater than 8 MV/cm will have at least a leakage current of 1 mA/cm2 for the benefit of depositing of high quality films with optimal properties as taught by Mallikarjunan in paragraph 27.  Additionally, the film deposited by Agnew will be very similar to that of the invention since they are made under similar processing condition and will therefore have a breakdown voltage of greater than 8 MV/cm at a leakage current of 1 mA/cm2.
Regarding Claim 2, Agnew teaches wherein the silicon precursor comprises one or more of disilane, trisilane, tetrasilane, and a polysilane in paragraph 76.
Regarding Claims 3 – 6, Agnew teaches wherein the silicon precursor comprises disilane and the temperature is greater than or equal to 400oC; wherein the silicon precursor comprises trisilane and the temperature is greater than or equal to 350oC; wherein the silicon precursor comprises tetrasilane or polysilane and the temperature is greater than or equal to 200°C and wherein the pressure is in a range of from 1 Torr to about 300 Torr in paragraphs 77, 84 and 87.  
Regarding Claim 7, Agnew teaches wherein the conformal silicon-containing film has a dielectric constant (k-value) in a range of from about 3.8 to about 4.0 with reference to Fig. 9 in paragraph 167.
Regarding Claims 8 and 9, Agnew teaches the silicon precursor and the nitrous oxide areAttorney Docket No. 44018710USO1PATENT 16 coflowed in a carrier gas wherein the carrier gas comprises one or more of argon (Ar), helium (He), nitrogen (N2), and hydrogen (H2) in paragraphs 4 – 7. 
Regarding Claim 10, Agnew teaches wherein the surface comprises one or more of a semiconductor substrate, a processing chamber component, a workpiece, a pedestal, and a heater in paragraphs 73 and 74.  
Regarding Claims 11 and 12, Agnew teaches wherein the conformal silicon-containing film comprises silicon oxide (SiOx) and wherein the conformal silicon-containing film with silicon to oxygen ratio of 1:2 (due to the improved properties of the film with high K value and low etching rate).  
 Agnew fails to teach film comprises less than 10% hydrogen.
However, given the substantial teaching of Agnew in view Mallikarjunan, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the conformal deposition through PEALD  process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. Moreover, the film has high dielectric constant and low etching rate which will form when the film is deposited at higher temperature and will therefore contain less hydrogen.
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 13 and 14, Agnew teaches wherein the one or more of a semiconductor substrate, a workpiece, a pedestal, and a heater comprises at least one feature thereon wherein the at least one feature is selected from a peak, a trench, and a via in paragraphs 73 and 74.
Regarding Claim 15, Agnew teaches the limitations as were described earlier in rejecting Claims 1 and 5 – 8.
Regarding Claim 16, Agnew teaches the conformal silicon-containing film as a thickness in a range of from about 5 nm to about 5000 nm in paragraph 35.
Regarding Claims 17 – 19, Agnew teaches these limitations as were described earlier in rejecting Claims 2, 12, 8 and 9.
Regarding Claim 20, Agnew teaches a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of heating a processing chamber maintain the processing chamber at a pressure coflow reaction gases and deposit the film with K-value , breakdown voltage and leakage current in paragraphs 19 – 22.  
The limitations regarding performing the operations of heat a processing chamber to a temperature greater than or equal to about 200 OC the processing chamber comprising a substrate; maintain the processing chamber at a pressure of less than or equal to about 300 Torr; coflow a silicon precursor and nitrous oxide (N2O) into the processing chamber, the silicon precursor selected from one or more of disilane, trisilane, tetrasilane, and polysilane; and deposit a conformal silicon-containing film on the substrate, the conformal Attorney Docket No. 4401871OUSO1PATENT 18 silicon-containing film having a dielectric constant (k-value) in a range of from about 3.8 to about 4.0, having a breakdown voltage of greater than 8 MV/cm at a leakage current of 1 mA/cm2 and having a leakage current of less than 1 nA/cm2 at 2MV/cm have been described earlier in rejecting 1, 5, 6, 8 and 15.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 16, 2022